Citation Nr: 1034184	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a heart 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
bilateral hearing loss disability.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from June 1960 to September 1981.  Service in Vietnam and receipt 
of the Bronze Star with a "V" Device is indicated by the 
evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of May and July 2005 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Procedural history

In January 1982, the RO denied the Veteran's service-connection 
claim for heart disease.  He did not appeal this decision.  
Subsequent requests to reopen this claim were also denied by the 
RO in August 1995 and June 2001.

In August 1995, the RO denied the Veteran's service-connection 
claim for bilateral hearing loss.  The Veteran did not appeal 
this decision either.

In November 2004, the Veteran filed a request to reopen his 
previously denied heart disease and hearing loss claims.  These 
requests were denied by the RO in the above-referenced May and 
July 2005 rating decisions.  The Veteran disagreed with these 
decisions and perfected appeals as to both issues.

Waiver considerations

In April 2007, the Veteran's representative submitted additional 
medical evidence in the form of updated VA treatment records, and 
a private examination report of Dr. M.J. regarding the Veteran's 
heart disability.  These medical reports were submitted without a 
written waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

As discussed in more detail below, the Board is reopening both of 
the Veteran's service-connection claims.  Therefore, with respect 
the Veteran's request to reopen these claims, there is no 
prejudice to the Veteran for the Board to proceed without initial 
AOJ consideration of the additional evidence, or obtaining a 
waiver of AOJ consideration.  See 38 C.F.R. § 20.1304 (2009).

Moreover, the Board is remanding both reopened claims for further 
evidentiary development and readjudication.  To the extent the 
Veteran's additional medical evidence contains findings that are 
not duplicative of evidence that has been previously addressed by 
the AOJ, initial consideration of the evidence will be 
appropriately performed at the RO.  

Issue not on appeal

In October 2007, the RO denied the Veteran's claim for a 
disability rating greater than 40 percent for his service-
connected lumbar spine disability.  To the Board's knowledge, the 
Veteran has not disagreed with this determination.  Accordingly, 
the issue is not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review in 
the VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Remanded issues

As noted below, the Board is reopening and remanding the 
Veteran's service-connection claims for further evidentiary 
development.  The Veteran's heart disease claim and his hearing 
loss claim are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In January 1982, the RO denied the Veteran's claim of 
entitlement to service connection for a heart disability.  The 
Veteran's subsequent requests to reopen this claim were denied by 
the RO in August 1995 and June 2001.  The Veteran did not appeal 
these decisions.  

2.  The evidence associated with the claims folder subsequent to 
the RO's June 2001 rating decision is not cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a heart 
disability.

3.  In August 1995, the RO denied the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disability.  The Veteran did not appeal this decision.  

4.  The evidence associated with the claims folder subsequent to 
the RO's August 1995 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The June 2001 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002);    38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the June 2001 RO rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a heart disability.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The August 1995 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

4.  Since the August 1995 RO rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disability.  Therefore, the claim is reopened.  38 U.S.C.A.       
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a heart 
disability and a bilateral hearing loss disability.  Implicit in 
his claims is the contention that new and material evidence 
sufficient to reopen his previously-denied claims has been 
received.  For the sake of economy, the Board will address both 
claims together.

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and not 
yet final as of that date.

The Board has considered this legislation with respect to the 
Veteran's application to reopen the previously disallowed 
service-connection claims.  38 U.S.C.A.            § 5103(a); 38 
C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant 
matter, given the favorable action taken below regarding the 
Veteran's application to reopen his claims, the Board finds that 
further discussion of VCAA is not required with respect to the 
claims to reopen.  Any error in the duties to notify him of the 
evidence necessary to substantiate his application to reopen, and 
to assist him in the development of his claims to reopen is 
harmless.  



Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

In general, VA rating decisions that are not timely appealed are 
final.                   See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's bilateral hearing 
loss claim was last denied in an August 1995 decision by the RO, 
and the Veteran's heart disability claim was last denied by the 
RO in June 2001.  The Veteran did not appeal either of these 
decisions, and they became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R.          §§ 3.104, 20.1103 (2009).

In essence, the RO denied both of the Veteran's claims because 
the evidence of record at the time of their respective denials 
failed to demonstrate that the Veteran had current hearing loss 
or heart disabilities, or that any such disability had its onset 
in, or was caused by his military service.  Therefore, the 
Board's inquiry will be directed to the question of whether any 
additionally submitted [i.e. after August 1995] evidence bears 
directly and substantially upon these matters.

Recent VA treatment reports clearly demonstrate that the Veteran 
now has a diagnosed heart disability.  Indeed, an April 2006 VA 
examiner specifically diagnosed the Veteran with coronary artery 
disease.  See the April 2006 VA examiner's report, page 3.  
Additionally, although the evidence of record prior to the 
Veteran's last final denial did indicate that the Veteran had an 
"enlarged heart" in service, the Veteran has submitted a new 
April 1996 treatment record specifically indicating that the 
Veteran has had "angina" in 1973 as well.  See the April 4, 
1996 Cardiac Stress Testing Report.  Finally, the Veteran has 
also submitted a medical opinion from Dr. A.P., who pertinently 
noted that the Veteran had "a small old area of heart damage 
that is not amenable to treatment."  See the Veteran's January 
14, 2004 Patient Education Note.  

Concerning the Veteran's hearing loss claim, the current evidence 
of record includes a private audiometric report from July 2006 
indicating "mild sloping to moderate bilateral high frequency 
sensorineural hearing loss . . . which can be the result of aging 
and noise exposure in the military."  See the Veteran's July 24, 
2006 audiogram results from the H.C.C.  Additionally, Maryland 
CNC Word List Speech Recognition Scores taken at a May 2006 VA 
examination demonstrate right ear hearing loss for VA purposes, 
with as score of 92%.  See 38 C.F.R. § 3.385.  

The Board finds that the above-referenced medical evidence 
constitutes new and material evidence as to the issues on appeal.  
As noted above, for the sole purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
Veteran's statements and the medical opinions, although not their 
weight, is presumed for the narrow purpose of determining whether 
sufficient evidence has been submitted to reopen the previously 
disallowed claim for service connection.  See Justus, supra.  

This new evidence relates to the unestablished facts necessary to 
substantiate both of the Veteran's claims, and presents a 
reasonable possibility of substantiating them.  See 38 C.F.R. § 
3.156 (2009).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claims of entitlement to service connection for a heart 
disability and a bilateral hearing loss disability. 

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claims, 
this does not mean that the claims must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For reasons which will be expressed below, the Board finds that 
additional development is required before these claims may be 
adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disability is 
reopened.  To that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral hearing loss 
disability is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claims must be remanded for further evidentiary 
development.  

Heart disability claim

The Veteran asserts that his current heart disability is related 
to problems he had with his heart since his active duty service.  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including heart disease, when such 
are manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

As noted above, it is undisputed that the Veteran currently has 
coronary artery disease (CAD).  The Veteran's service records 
demonstrate that he was diagnosed with slight cardiomegaly and 
"enlarged heart" during service in 1973.  X-rays taken during 
his last year of active service indicate the presence of a 
"density in the right cardiophrenic angle . . . more prominent 
at this time," and "mild tortuosity of the aorta."  See the 
Veteran's January 5, 1981 Radiologist's Report.  At that time, 
the Veteran specifically indicated "yes" when asked if he ever 
experienced pain or pressure in the chest and heart trouble in 
service.  See the Veteran's January 5, 1981 Report of Medical 
History.  Finally, within the first year following the Veteran's 
separation from service, a VA examiner upon review of the 
Veteran's medical history and physical examination noted a 
"history suggesting angina."                  See the Veteran's 
December 24, 1981 Physical Examination Report.  

The Board also notes that the Veteran served within the borders 
of Vietnam, and is therefore presumed to have been exposed to 
herbicides during service.                  See 38 C.F.R. § 
3.307(a)(6)(iii).

An April 2006 VA examiner reviewed the Veteran's claims file and 
determined that the Veteran had no "heart condition that can be 
linked to active duty."  In support, the examiner indicated that 
the Veteran currently has left ventricular hypertrophy that most 
likely developed after service.  See the April 2006 VA examiner's 
report.  Crucially however, the examiner made no mention of the 
Veteran's coronary artery disease in her opinion, nor did she 
opine as to whether the Veteran developed any form of heart 
disease within his first year after his separation from service 
in 1981.  

Additionally, the examiner did not address in-service and post-
service treatment reports, discussed above, that suggest the 
Veteran had chest pain, densities, tortuosity, and angina in 
service, or the Veteran's lay assertions that he has experienced 
chest pain since service.  The Board therefore finds the April 
2007 VA examiner's opinion inadequate for rating purposes.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]

As such, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions concern the nature of the Veteran's current heart 
disability, and the relationship, if any, between any diagnosed 
heart disability and the Veteran's active military service.  
These questions must be addressed by an appropriately qualified 
medical professional.  A medical opinion is therefore necessary.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R.       § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Hearing loss claim

The Veteran's most recent VA audiological examination of record 
occurred in May 2006.  At that examination, although audiometric 
test scores did not indicate that sensorineural hearing loss was 
present in either ear, Maryland CNC Speech Recognition Scores did 
demonstrate that the Veteran currently has hearing loss of the 
right ear only.  See the May 2006 VA examiner's report, page 2;                       
see also 38 C.F.R. § 3.385.  The VA examiner opined that because 
the Veteran's separation examination indicated hearing to be 
within normal limits, the Veteran's hearing loss is "not likely 
related to military noise exposure."  

In providing this supporting rationale, the May 2006 VA 
audiologist did not take into account the fact that even if a 
Veteran's service treatment records do not contain evidence of 
bilateral hearing disability for VA purposes in service or at 
service separation, service connection for bilateral hearing loss 
can still be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the 
Veteran has contended, and the Board has conceded, that while in 
service, he was exposed to the loud noises while working on the 
flight line, and during his combat duties.  Additionally, the 
medical evidence of record showed in-service audiometric test 
results reflecting an upward shift at the 6000 Hertz level in the 
right ear.  See the Veteran's January 5, 1981 Report of Medical 
Examination [indicating that "[h]earing loss refers to slight 
shift at 6000 db's range"].  The VA examiner crucially did not 
address this shift. 

In support of his claim, the Veteran submitted a private 
audiological testing report, dated subsequent to the May 2006 VA 
examination in July 2006.  However the graphical reports 
associated with this test cannot be interpreted by the Board.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the Board may 
not interpret graphical representations of audiometric data].  
The July 2006 private examiner however diagnosed the Veteran with 
bilateral hearing loss, and as noted above, linked the loss to 
aging and to in-service noise exposure.  The examiner pointed out 
that the Veteran has had no post-service occupational noise 
exposure.  See the July 24, 2006 private audiology report from 
the H.C.C.  

Because there are open questions as to whether the Veteran has 
hearing loss bilaterally [as opposed to hearing loss of the right 
ear only], and as to whether any diagnosed hearing loss is 
related to in-service noise exposure [as opposed to aging], the 
Board believes that the Veteran should be scheduled for an 
updated VA audiological examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Although a new VA examination is not 
warranted based merely upon the passage of time [see Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007)], the United States Court 
of Appeals for Veterans Claims has held that where a veteran 
claims that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
heart disability or hearing loss.  The 
Veteran should be provided multiple copies 
of VA Form 21-4142, Authorization and 
Consent to Release Information, and should 
be asked to complete these releases so 
that VA can obtain private treatment 
records on his behalf.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran, to include any VA treatment 
records dated from 2007 to the present day 
which are not in the record on appeal.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  VBA should then schedule the Veteran 
for a VA heart examination.  The examiner 
should review the Veteran's VA claims 
folder and a copy of this REMAND, and 
after a thorough examination, should 
identify the Veteran's current heart 
disabilities.  In particular, the examiner 
should specifically determine if the 
Veteran has ischemic heart disease, or 
rule out such a diagnosis.  

The examiner should then provide an 
opinion, with supporting rationale, as to 
the following questions:

(a).  Is it as likely as not (i.e. 50 
percent or greater probability) that 
the Veteran has a current heart 
disability that is related to his 
active duty military service, to 
include his presumed exposure to 
herbicides?

(b).  Is it as likely as not (i.e. 50 
percent or greater probability) that 
the Veteran developed heart disease 
within one year of his separation 
from service in September 1981? 

The examiner should address the Veteran's 
complaints of chest pain since service, 
his in-service heart conditions, and his 
post-service treatment history.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to provide the basis for all 
opinions reached.  If the examiner is 
unable to supply the requested opinions, 
he or she should provide an explanation 
for why such opinion could not be 
rendered.  

3.  The Veteran should also be afforded a 
VA audiological examination in order to 
determine the nature and etiology of his 
claimed bilateral hearing loss.  The 
claims file should be forwarded to the 
examiner for review, and the report should 
reflect that such review occurred.  Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  

The examiner should be aware of VA's 
definition of hearing loss disability, as 
set forth at 38 C.F.R. § 3.385.  The 
examiner should specifically indicate 
whether the current audiometric findings, 
or the audiometric findings obtained in 
July 2006 reflect a hearing loss 
disability in either ear.  The examiner 
should then provide an opinion as to 
whether any current hearing loss is 
related to the Veteran's in-service 
exposure to noise during service.  The 
examiner should specifically address any 
auditory threshold shift documented in the 
Veteran's service treatment records.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should review the Veteran's entire record, 
and readjudicate the Veteran's service-
connection claims.  If the claims are 
denied, in whole or in part, the RO should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


